Citation Nr: 0634079	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis of the lumbar spine.   

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
cold injury to the upper and lower extremities.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a shell fragment 
wound of the right knee.   
 
5.  Whether new and material evidence has been received to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2003 
and February 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In a March 2003 rating decision, 
service connection for bilateral hearing loss was granted and 
a 10 percent evaluation was assigned from October 31, 2001.  
In January 2004, the veteran filed a notice of disagreement.  
In October 2004, a statement of the case was issued and in 
October 2004, the veteran filed a substantive appeal.  

The February 2004 rating decision determined that new and 
material evidence had not been received to reopen the claims 
of service connection for arthritis of the low back, residual 
disability of shrapnel wound of the right knee, frostbite of 
the upper and lower extremities, PTSD, and a left eye injury.  
The veteran was notified of this decision and filed a notice 
of disagreement for all issues except the claim to reopen the 
claim for service connection for a left eye disability.  The 
veteran filed a notice of disagreement in May 2004.  In 
October 2004, a statement of the case was issued and in 
October 2004, a substantive appeal was filed.  

The Board notes that in October 2004, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew his request in November 2004.  

In July 2006, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level XI 
hearing in the left ear. 

2.  A December 2002 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a low back disability; the veteran 
did not appeal that determination.  

3.  Evidence received since the December 2002 rating decision 
is cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a low back disability.       
 
4.  Service connection for cold injury to the lower and upper 
extremities was most recently denied in a December 2002 
rating action; the veteran did not appeal that determination.

5.  Evidence received since the December 2002 rating decision 
is cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for cold injury to the lower and 
upper extremities.         

6.  Service connection for a shrapnel wound to the right knee 
was most recently denied in a December 2002 rating action; 
the veteran did not appeal that determination.

7.  Evidence received since the December 2002 rating decision 
is cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a shrapnel wound to the 
right knee.        


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006). 

2.  The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence added to the record since the December 2002 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006). 
 
4.  Evidence added to the record since the December 2002 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for cold injury to the 
lower and upper extremities is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006). 

5.  Evidence added to the record since the December 2002 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for shrapnel wound to the 
right knee is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  Regarding the claim for 
an increased initial rating for bilateral hearing loss, the 
RO provided a VCAA notice letter to the veteran in August 
2002 and January 2003, prior to the initial adjudication of 
the claim in March 2003.  The letter notified the veteran of 
what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the claim for a higher rating is a 
downstream issue of the original service connection claim 
adjudicated in the March 2003 rating decision.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The Board finds that there is no prejudice to the 
veteran.  

Regarding the claims to reopen, the RO provided a VCAA notice 
letter to the veteran in July 2003, prior to the initial 
adjudication of the claims in February 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim to reopen and a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claim for a higher rating, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, the veteran was not notified as 
to how an effective date is assigned.  However, the Board 
notes that whatever effective date is assigned by the RO is 
an appealable issue.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.    

Regarding the claims to reopen, element (1) is not at issue.  
Regarding elements (2) and (3) (current existence of a 
disability and relationship of such disability to the 
veteran's service), the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim to reopen and the claim for service 
connection.   Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The Board notes that as discussed in detail below, 
new and material evidence has not been submitted to reopen 
the claims, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for a higher rating and 
the claims to reopen, and that the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  38 
C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  VA treatment records dated from 
December 2001 to December 2004 from the Sacramento and 
McClellan VA medical facilities have been obtained.  In an 
August 2003 statement, the veteran identified treatment for 
the back disability at the VA Long Beach medical facility in 
1976 and at the McClellan VA medical facility in August 2003.  
These treatment records are associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for. 

The veteran was afforded a VA examination to evaluate the 
severity of the hearing loss in February 2003.  With regard 
to the remaining claims based on requests to reopen, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO assigned an initial 10 percent rating to the veteran's 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in October 
2002.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
30
40
LEFT

70
75
90
105

The average puretone threshold for the right ear was 26 
decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  The average puretone 
threshold for the left ear was 85 decibels.  Speech 
audiometry revealed speech recognition ability of 20 percent 
in the left ear.  

The findings of the October 2002 evaluation translates to 
level I hearing loss in the right ear and level XI hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 10 percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, an initial disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the application of Table VIA in this 
case because the veteran's puretone threshold for the left 
ear was more than 55 decibels in each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  Under Table 
VIA, an average puretone hearing loss for the left ear of 85 
decibels translates to a level VIII.  Table VIA does not 
apply to the right ear because the veteran's puretone 
threshold for the right ear was not 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), and his puretone threshold was not 30 or lower 
at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. 
§§ 4.85(c), 4.86(a).  Thus, when applying Table VII, level I 
for the right ear and level VIII for the left ear equates to 
a zero percent disability evaluation, and thus, would result 
in less compensation for the veteran. 

The veteran underwent VA audiometric and ear disease 
examination in February 2003.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
30
40
LEFT

70
75
90
105

The average puretone threshold for the right ear was 26 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear.  The average puretone 
threshold for the left ear was 85 decibels.  Speech 
audiometry revealed speech recognition ability of 20 percent 
in the left ear.  

The findings of the February 2003 VA examination report 
translates to level I hearing loss in the right ear and level 
XI hearing loss in the left ear when applied to Table VI of 
the rating schedule.  This level of hearing loss warrants a 
10 percent rating and no higher under Table VII of the rating 
schedule.  Therefore, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the application of Table VIA.  Under 
Table VIA, an average puretone hearing loss for the left ear 
of 85 decibels translates to a level VIII.  Table VIA does 
not apply to the right ear.  See 38 C.F.R. §§ 4.85(c), 
4.86(a).  Thus, when applying Table VII, level I for the 
right ear and level VIII for the left ear equates to a zero 
percent disability evaluation, and thus, would result in less 
compensation for the veteran. 

The VA treatment records do not provide a basis for a higher 
rating for hearing loss.  VA treatment records dated in 
October and November 2003 indicate that the there was 
improvement in the hearing in the left ear.  Full audiometric 
testing results were not reported.  The records noted that 
word recognition scores were 92 percent in the right ear and 
88 percent in the left ear.  A June 2004 VA treatment record 
indicates that there was no significant change in the 
veteran's hearing since October 2003.     

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
hearing loss since the date of service connection, which is 
October 31, 2001.  There is no evidence that the veteran's 
service-connected hearing loss has met the criteria for a 
higher rating at any time since October 31, 2001.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In summary, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected bilateral 
hearing loss, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased initial evaluation and the claim is denied. 

III.  New and Material Evidence Claims

Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  A claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Discussion

The claims to reopen now before the Board were received at 
the RO in March 2003.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disability.

In a March 1977 rating decision, the RO denied the claim for 
entitlement to service connection for a back disability on 
the basis that there was no evidence of complaints or 
treatment of a back disability in service.  The evidence of 
record at the time of this decision included the service 
medical records, service records which show that the veteran 
served in World War II as a medical aid man with the Infantry 
in Rhineland and Central Europe and he attended wounded on 
the battlefield, a December 1976 VA examination report which 
reflects a diagnosis of mild degenerative spondylosis of the 
lumbar spine with slight narrowing of the intervertebral disc 
space at L5-S1, and statements from the veteran in which the 
veteran asserted that he injured his back in combat in 
service.  The veteran was notified of this decision in March 
1977.  The veteran did not appeal this decision.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In 
October 1985, the veteran filed an application to reopen the 
claim for service connection for a back disability.  In a 
January 1986 rating decision, the RO determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a back disability.  The veteran 
was notified of this decision in January 1986.  The veteran 
did not appeal this decision.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2001, the veteran filed an application to reopen 
the claim for service connection for a back disability.  In a 
December 2002 rating decision, the RO determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a back disability.  The evidence 
of record at the time of the December 2002 rating decision 
included service medical records, enlisted record and report 
of discharge, a November 1954 certificate of attending 
physician, an October 1954 VA treatment record, a November 
1954 social data record, a Separation Qualification Record, a 
September 1973 record from Dr. F.L., a September 1973 
hospital record, a February 1975 civil service medical 
examination, a March 1971 statement by Dr. F.L., a June 1977 
physician's statement, a December 1976 VA examination report, 
a July 1976 VA audiometric examination report, a May 1976 
Application for Correction Military Records, a May 1976 
letter from the veteran to the National Archives, a July 1976 
hearing examination record, a July 1976 VA neurological 
examination, a July 1976 VA mental examination, a June 1976 
VA treatment record, a December 1976 statement from the 
veteran, a January 1977 buddy statement, a January 1977 
statement from the veteran, a June 1976 VA examination 
report, records from the L.L. U. Medical Center dated in 
October 1976, a July 1976 report of medical examination for 
disability evaluation, a November 1976 statement by Dr. J.B., 
a March 1977 statement from the veteran, a July 1977 
statement from the veteran, an August 1977 VA examination 
report, a November 1976 record from the L.L.U. Medical 
Center, a July 1976 VA treatment record, an October 1985 VA 
treatment record, a September 1985 VA treatment record, a 
March 1989 statement by Dr. S.S., a July 1970 VA treatment 
record, an undated application for disability benefits, a 
photo copy of a news article, a May 1976 report of a medical 
examination for disability evaluation, a May 1976 statement 
from the veteran with handwritten notes, an August 2002 
request for information to the National Personnel Records 
Center (NPRC), an August 2002 statement from the veteran, and 
VA treatment records dated from December 2001 to December 
2002.    

In a December 2002 rating decision, the RO determined that 
new and material evidence has not been received to reopen the 
claim for service connection for a back disability.  The RO 
indicated that they had not received any evidence which shows 
that the veteran's current back disability had its onset 
during service.  The RO noted that the VA treatment records 
were negative for any treatment of arthritis of the back.  
The veteran was notified of this decision in December 2002.  
The veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In March 2003, the veteran filed an application to reopen the 
claim for service connection for a back disability.  The 
evidence submitted since the December 2002 rating decision 
includes a February 2003 VA audiometric examination report, a 
February 2003 VA treatment record, an October 2002 VA 
treatment record, a July 1970 treatment record, an August 
2003 statement by the veteran, a January 1977 buddy 
statement, an x-ray report of the lumbar spine, a Separation 
Qualification Record, a July 1976 VA treatment record, a May 
1976 statement from the veteran to the National Archives, a 
news article, a February 2004 response from the NPRC, an 
October 2002 VA audiometric evaluation record, statement's 
from the veteran dated in May 2004 and September 2004, 
prescription instructions, an April 2004 statement from the 
veteran to a senator, a note from an eye doctor, a statement 
from the veteran dated in October 2004, prescription for pain 
medication, statements from the veteran dated in May 2005 and 
November 2005, an April 2006 letter from the veteran to a 
senator, Honorable Discharge Record, WD AGO Form 53-55, and 
VA treatment records dated from October 2002 to December 
2004.   

The February 2003 VA audiometric examination report, the 
February 2003 VA treatment record, the October 2002 VA 
treatment record, an October 2002 VA audiometric evaluation 
record, prescription instructions, and a note from an eye 
doctor, while new, are not material.  These records do not 
address the low back disability but address other 
disabilities.  These records are not pertinent to the claim 
for service connection for a low back disability and do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, this evidence is not material.  

VA treatment records dated from October 2002 to December 2004 
while new, are not material.  VA treatment records dated in 
August 2003 and February 2004 indicate that the veteran had 
insomnia due to low back pain.  This evidence, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim because this evidence does not establish that the 
veteran's current low back disability was incurred in or is 
medically related to disease or injury in service.  The 
remaining VA treatment records do not address treatment for a 
low back disability, but show treatment for an eye disability 
and cataracts, hearing loss, and depression.  Therefore, this 
evidence is not material.  

The July 1970 treatment record, the January 1977 buddy 
statement, the x-ray report of the lumbar spine, the 
Separation Qualification Record, the Honorable Discharge 
Record, the WD AGO 53-55, the July 1976 VA treatment record, 
the May 1976 statement from the veteran to the National 
Archives, and the news article were previously submitted to 
the RO and exact copies of these records were considered at 
the time of December 2002 rating decision.  Therefore, this 
evidence is not new.     

The statements from the veteran dated in August 2003, May 
2004, September 2004, October 2004, May 2005, and November 
2005, and the letters dated in April 2004 and April 2006 from 
the veteran to a senator are not new evidence.  The medical 
evidence of record at the time of the December 2002 rating 
decision established that the veteran had a current low back 
disability.  Also, at the time of the December 2002 rating 
decision, there was competent evidence of record of the 
circumstances surrounding the in-service back injury.  For 
instance, the previously considered December 1976 VA 
examination report notes that the veteran reported injuring 
his low back in service (the veteran reported being hit by a 
beam in a church after the church was hit by a bomb).  In an 
August 2002 statement, the veteran described the in-service 
back injury (the veteran reported running for cover in a 
church, the church collapsed due to the bombing, and beam 
landed on the veteran).  In the newly submitted statements, 
the veteran essentially restates how he injured his back in 
service.  He also describes where he served in Europe and the 
medals he received.  Service records, which were previously 
considered at the time of the December 2002 rating decision, 
provided information as to the circumstances of the veteran's 
service including locations and medals awarded.  The Board 
concludes that the information in the statements and letters 
by the veteran was previously considered by the RO.  This 
evidence is either duplicative or cumulative, and it is not 
new.  

The Board finds that the February 2004 NPRC response and the 
prescription for pain medication, while new, are not 
material.  The February 2004 NPRC response indicates that the 
service records were not found and the case was a fire-
related case.  The prescription shows that the veteran is on 
pain medication for back and joint pain.  This evidence, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  This evidence does not address the etiology of 
the low back disability or whether the low back disability is 
medically related to service.  Therefore, this evidence is 
not material.  

In conclusion, the evidence is not new and material, and the 
claim is not reopened.  38 C.F.R. § 3.156(a).

Whether new and material evidence has been received to reopen 
the claim for service connection for cold injuries to the 
upper and lower extremities. 

In a December 2002 rating decision, the RO denied entitlement 
to service connection for frostbite of the lower and upper 
extremities.  The evidence of record at the time of the 
December 2002 rating decision is listed above.  In a December 
2002 rating decision, the RO denied entitlement to service 
connection for frostbite of the upper and lower extremities 
on the basis that the service medical records did not show 
any complaint or diagnosis of frostbite and the medical 
evidence of record does not shown that the veteran has a 
current chronic disability due to frostbite of the upper and 
lower extremities.  The veteran was notified of this decision 
in December 2002.  The veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In March 2003, the veteran filed an application to reopen the 
claim for service connection for frostbite of the upper and 
lower extremities.  The evidence submitted since the December 
2002 rating decision includes a February 2003 VA audiometric 
examination report, a February 2003 VA treatment record, an 
October 2002 VA treatment record, a July 1970 treatment 
record, an August 2003 statement by the veteran, a January 
1977 buddy statement, an x-ray report of the lumbar spine, a 
Separation Qualification Record, a July 1976 VA treatment 
record, a May 1976 statement from the veteran to the National 
Archives, a news article, a February 2004 response from the 
NPRC, an October 2002 VA audiometric evaluation record, 
statement's from the veteran dated in May 2004 and September 
2004, prescription instructions, an April 2004 statement from 
the veteran to a senator, a note from an eye doctor, a 
statement from the veteran dated in October 2004, 
prescription for pain medication, statements from the veteran 
dated in May 2005 and November 2005, an April 2006 letter 
from the veteran to a senator, Honorable Discharge Record, WD 
AGO Form 53-55, and VA treatment records dated from October 
2002 to December 2004.   

The February 2003 VA audiometric examination report, the 
February 2003 VA treatment record, the October 2002 VA 
treatment record, the October 2002 VA audiometric evaluation 
record, prescription instructions, and the note from an eye 
doctor, while new, are not material.  These records do not 
address residuals due to frostbite or cold injury to the 
lower and upper extremities, but address other disabilities 
such as a hearing loss disability and a psychiatric 
disability.  These records are not pertinent to the claim for 
service connection for cold injury to the lower and upper 
extremities, and do not raise a reasonable possibility of 
substantiating the claim.  Therefore, this evidence is not 
material.  

VA treatment records dated from October 2002 to December 2004 
while new, are not material.  VA treatment records dated in 
August 2003 and February 2004 indicate that the veteran had 
severe onychomycosis and dysmorphic toe nails times ten.  The 
VA treatment records note that the veteran reported that this 
was due to frostbite in service.  The examiner noted that the 
toes looked unremarkable upon observation.  A diagnosis of a 
residuals disability due to frostbite was not made.  This 
evidence, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not establish that the veteran has a current disability due 
to frostbite in service.  This evidence does not relate the 
onychomycosis or the dysmorphic nails to cold injury in 
service.  The remaining VA treatment records do not address 
treatment for any residual disability due to cold injury.  
The VA treatment records show treatment for an eye disability 
and cataracts, hearing loss, and depression.  Therefore, this 
evidence is not material.  

The July 1970 treatment record, the January 1977 buddy 
statement, the x-ray report of the lumbar spine, the 
Separation Qualification Record, the Honorable Discharge 
Record, the WD AGO 53-55, the July 1976 VA treatment record, 
the May 1976 statement from the veteran to the National 
Archives, and the news article were previously submitted to 
the RO and exact copies of these records were considered at 
the time of December 2002 rating decision.  Therefore, this 
evidence is not new.     

The statements from the veteran dated in August 2003, May 
2004, September 2004, October 2004, May 2005, and November 
2005, and the letters dated in April 2004 and April 2006 from 
the veteran to a senator are not new evidence.  The medical 
evidence of record at the time of the December 2002 rating 
decision established that the veteran's service in Europe in 
World War II included duties as a medical aid man.  The 
service records show that he had service in Rhineland.  In an 
August 2002 statement, which was of record and considered a 
the time of the December 2002 rating decision, the veteran 
reported that he sustained frostbite in Belgium in December 
1944 and January 1945.  In the newly-submitted statements, 
the veteran essentially restates how he sustained cold injury 
to the lower and upper extremities in service.  He also 
describes where he served in Europe and the medals he 
received.  Service records, which were previously considered 
at the time of the December 2002 rating decision, provided 
information as to the circumstances of the veteran's service 
including locations and medals awarded.  The Board concludes 
that the information in the statements and letters by the 
veteran was previously considered by the RO.  This evidence 
is either duplicative or cumulative, and it is not new.  

The Board finds that the February 2004 NPRC response and the 
prescription for pain medication, while new, are not 
material.  The February 2004 NPRC response indicates that the 
service records were not found and the case was a fire-
related case.  The prescription shows that the veteran is on 
pain medication for back and joint pain.  This evidence, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for residuals of cold injury 
to the upper and lower extremities.  This evidence does not 
establish that the veteran has a current residual disability 
due to cold injuries, a fact which was unestablished when 
this claim was adjudicated in December 2002.  Therefore, this 
evidence is not material.  

In conclusion, the evidence is not new and material, and the 
claim is not reopened.  38 C.F.R. § 3.156(a).

Whether new and material evidence has been received to reopen 
the claim for service connection for shrapnel wound to the 
right knee. 

In a March 1977 rating decision, the RO denied the claim for 
entitlement to service connection for a bilateral knee 
disability on the basis that there was no evidence of 
complaints or treatment of a bilateral knee disability in 
service.  The evidence of record at the time of this decision 
included the service medical records, service records which 
show that the veteran served as a medical aid man with the 
Infantry in Rhineland and Central Europe and he attended the 
wounded on the battlefield, a December 1976 VA examination 
report which reflects a diagnosis of advanced degenerative 
osteoarthritis of the knees, and statements from the veteran 
in which the veteran asserted that he injured his knees in 
combat in service.  In a May 1976 Application for Correction 
of Military Records, the veteran stated that he injured the 
right side of the knee in early 1945 and he was hit on the 
upper inside of the right thigh.  An October 1976 record from 
the L.L. Medical Center notes that the veteran reported 
falling and injuring his knees on cement in the Battle of the 
Bulge.  He reported having low grade pain since then.  This 
evidence was considered by the RO and service connection for 
a bilateral knee disability was denied.  The veteran was 
notified of this decision in March 1977.  The veteran did not 
appeal this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In October 1985, the veteran filed an application to reopen 
the claim for service connection for a knee disability.  In a 
January 1986 rating decision, the RO determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a knee disability.  The veteran 
was notified of this decision in January 1986.  The veteran 
did not appeal this decision.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2001, the veteran filed a claim for service 
connection for a shrapnel wound to the right knee.  In a 
December 2002 rating decision, the RO denied service 
connection for a shrapnel injury to the right knee on the 
basis that the service medical records did not show 
complaints or treatment for shrapnel wounds to the right knee 
and the medical evidence of record did not show treatment or 
diagnosis of a disability due to a shrapnel wound to the 
knee.  The veteran was notified of this decision in December 
2002.  The veteran did not appeal this decision.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The evidence of record at the time of the 
December 2002 rating decision is listed above. 

In March 2003, the veteran filed an application to reopen the 
claim for service connection for a shrapnel wound to the 
right knee.  The evidence submitted since the December 2002 
rating decision includes a February 2003 VA audiometric 
examination report, a February 2003 VA treatment record, an 
October 2002 VA treatment record, a July 1970 treatment 
record, an August 2003 statement by the veteran, a January 
1977 buddy statement, an x-ray report of the lumbar spine, a 
Separation Qualification Record, a July 1976 VA treatment 
record, a May 1976 statement from the veteran to the National 
Archives, a news article, a February 2004 response from the 
NPRC, an October 2002 VA audiometric evaluation record, 
statement's from the veteran dated in May 2004 and September 
2004, prescription instructions, an April 2004 statement from 
the veteran to a senator, a note from an eye doctor, a 
statement from the veteran dated in October 2004, 
prescription for pain killers, statements from the veteran 
dated in May 2005 and November 2005, an April 2006 letter 
from the veteran to a senator, Honorable Discharge Record, WD 
AGO Form 53-55, and VA treatment records dated from October 
2002 to December 2004.   

The February 2003 VA audiometric examination report, the 
February 2003 VA treatment record, the October 2002 VA 
treatment record, the October 2002 VA audiometric evaluation 
record, prescription instructions, the note from an eye 
doctor, and VA treatment records dated from October 2002 to 
December 2004 while new, are not material.  These records do 
not address a knee disability or a disability due to a 
shrapnel wound to the right knee.  These records are not 
pertinent to the claim for service connection for a shrapnel 
wound to the right knee and do not raise a reasonable 
possibility of substantiating the claim.  Therefore, this 
evidence is not material.  

The July 1970 treatment record, the January 1977 buddy 
statement, an x-ray report of the lumbar spine, a Separation 
Qualification Record, a July 1976 VA treatment record, a May 
1976 statement from the veteran to the National Archives, a 
news article, Honorable Discharge Record, and the veteran's 
WD AGO Form 53-55, were previously submitted to the RO and 
these exact documents were considered at the time of December 
2002 rating decision.  Therefore, this evidence is not new.     

The statements from the veteran dated in August 2003, May 
2004, September 2004, October 2004, May 2005, and November 
2005, and the letters dated in April 2004 and April 2006 from 
the veteran to a senator are not new evidence.  The medical 
evidence of record at the time of the December 2002 rating 
decision established that the veteran had arthritis of the 
knees.  Also, at the time of the December 2002 rating 
decision, there was competent evidence that the veteran 
injured his right knee and was hit by shrapnel in Europe in 
World War II while the veteran worked as a medical aid man in 
combat.  For instance, in the August 2002 statement, which 
was considered at the time of the December 2002 rating 
decision, the veteran reported being hit by shrapnel in the 
right knee and he self-treated the wound.  In a May 1976 
Application for Correction of Military Records, the veteran 
reported being hit by shrapnel in the right knee.  In the 
newly-submitted statements, the veteran essentially restates 
how he injured his right knee in service.  He also describes 
where he served in Europe and the medals he received.  
Service records, which were previously considered at the time 
of the December 2002 rating decision, provided information as 
to the circumstances of the veteran's service including 
locations and medals awarded.  The Board concludes that the 
information in the statements and letters by the veteran was 
previously considered by the RO.  This evidence is either 
duplicative or cumulative, and it is not new.  

The Board finds that the February 2004 NPRC response an the 
prescription for pain mediations, while new, are not 
material.  The February 2004 NPRC response indicates that the 
service records were not found and the case was a fire-
related case.  The prescription shows that the veteran is on 
pain medication for joint pain.  This evidence, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  This evidence does not address an unestablished 
fact necessary to substantiate the claim, which is whether 
the veteran has a residual disability of the right knee due 
to a shrapnel wound incurred in service.  Therefore, this 
evidence is not material.  

In conclusion, the evidence is not new and material, and the 
claim is not reopened.  38 C.F.R. § 3.156(a).




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss is not warranted.  New 
and material evidence has not been received to reopen the 
claims of service connection for low back disability, for 
cold injury to the upper and lower extremities, and for a 
shrapnel wound to the right knee.  To this extent, the appeal 
is denied. 


REMAND

In an August 2002 statement, the veteran indicated that he 
received treatment for PTSD at the Long Beach VA medical 
facility from 1947 through the 1970's, at the Van Nuys VA 
medical facility from the late 1960's to the 1970's, and at 
the Mather VA medical facility in 2002.  In a March 2003 
statement, the veteran reported that he was currently treated 
for PTSD at the Mather VA medical facility by Dr. S.  Review 
of the record shows that VA treatment records from the 
McClellan and Sacramento VA medical facilities, showing 
treatment by Dr. S. dated from December 2001 to December 
2004, have been obtained and are associated with the claims 
folder.  The RO should make an attempt to obtain VA treatment 
records from Long Beach and Van Nuys VA medical facilities 
and the treatment records by Dr. S. dated from January 2005.  
VA has a duty to seek these VA records.  38 U.S.C.A. 
§ 5103A(b)(1)(a).  Regarding claims to reopen, VA is 
obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  VA medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2). 



Accordingly, this case is REMANDED for the following actions: 

1.  The RO should obtain all records of 
the veteran's treatment for PTSD from the 
Long Beach VA medical facility dated from 
1947 through the 1970's, from the Van 
Nuys VA medical facility dated from the 
late 1960's to the 1970's, and from the 
Mather, McClellan, and Sacramento VA 
medical facilities dated from January 
2005.     

2.  Then the RO should then review the 
record and determine if there is new and 
material evidence to reopen the PTSD 
claim.  If so, the RO should proceed with 
any necessary development and adjudicate 
the claim under a merits analysis.  If 
the veteran's claim is denied under 
either the new and material evidence 
analysis or under a merits analysis, the 
RO should furnish a supplemental 
statement of the case to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


